Exhibit 10.1

 

FAMILY DOLLAR STORES, INC.

2006 INCENTIVE PLAN

 

ARTICLE 1

PURPOSE

 

1.1.                              GENERAL.  The Family Dollar Stores, Inc. 2006
Incentive Plan is designed to promote the success, and enhance the value, of the
Company, by linking the personal interests of employees, officers, directors and
consultants of the Company or any Affiliate (as defined below) to those of
Company stockholders and by providing such persons with an incentive for
outstanding performance.  The Plan is further intended to provide flexibility to
the Company in its ability to motivate, attract, and retain the services of
employees, officers, directors and consultants upon whose judgment, interest,
and special effort the successful conduct of the Company’s operation is largely
dependent.  Accordingly, the Plan permits the grant of incentive awards from
time to time to selected employees, officers, directors and consultants of the
Company and its Affiliates.

 

ARTICLE 2

DEFINITIONS

 

2.1.                              DEFINITIONS.  When a word or phrase appears in
this Plan with the initial letter capitalized, and the word or phrase does not
commence a sentence, the word or phrase shall generally be given the meaning
ascribed to it in this Section unless a clearly different meaning is required by
the context.  The following words and phrases shall have the following meanings:

 

(a)                      “Affiliate” means (i) any Subsidiary or Parent, or
(ii) an entity that directly or through one or more intermediaries controls, is
controlled by or is under common control with, the Company, as determined by the
Committee.

 

(b)                     “Award” means any Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award, Deferred Stock Unit Award,
Performance Award, Dividend Equivalent Award, Other Stock-Based Award,
Performance-Based Cash Awards, or any other right or interest relating to Stock
or cash, granted to a Participant under the Plan.

 

(c)                      “Award Certificate” means a written document, in such
form as the Committee prescribes from time to time, setting forth the terms and
conditions of an Award.  Award Certificates may be in the form of individual
award agreements or certificates or a program document describing the terms and
provisions of an Award or series of Awards under the Plan.

 

(d)                     “Board” means the Board of Directors of the Company.

 

--------------------------------------------------------------------------------


 

(e)                      “Cause” as a reason for a Participant’s termination of
employment shall have the meaning assigned such term in the employment,
severance or similar agreement, if any, between such Participant and the Company
or an Affiliate, provided, however that if there is no such employment,
severance or similar agreement in which such term is defined, and unless
otherwise defined in the applicable Award Certificate, “Cause” shall mean any of
the following acts by the Participant, as determined by the Committee: (i) gross
neglect of duty, (ii) prolonged absence from duty without the consent of the
Company, (iii) intentionally engaging in any activity that is in conflict with
or adverse to the business, reputation or other interests of the Company, or
(iv) willful misconduct, misfeasance or malfeasance of duty which is reasonably
determined to be detrimental to the Company. With respect to a Participant’s
termination of directorship, “Cause” means an act or failure to act that
constitutes cause for removal of a director under applicable Delaware law.  The
determination of the Committee as to the existence of “Cause” shall be
conclusive on the Participant and the Company.

 

(f)                        “Change in Control” unless otherwise determined by
the Committee in the applicable Award Certificate, a “Change in Control” shall
be deemed to have occurred upon any of the following events; provided, however,
that the Board shall at all times prior to the occurrence of any particular
event described in this Section 2.1(f) have the authority to decide, in its sole
discretion, that such event shall be deemed not to constitute a “Change in
Control” for purposes hereof:

 

(i)                                     individuals who, on the Effective Date,
constitute the Board of Directors of the Company (the “Incumbent Directors”)
cease for any reason to constitute at least a majority of such Board; provided,
however, that any person becoming a director after the Effective Date and whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board shall be an Incumbent
Director; provided, further, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to the election or removal of directors (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of any Person other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be deemed an Incumbent Director; or

 

(ii)                                  any Person becomes a “beneficial owner”
(as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of either
(A) 40% or more of the then-outstanding shares of common stock of the Company
(“Company Common Stock”) or (B) securities of the Company representing 40% or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of

 

2

--------------------------------------------------------------------------------


 

directors (the “Company Voting Securities”); provided, however, that for
purposes of this subsection (ii), the following acquisitions of Company Common
Stock or Company Voting Securities shall not constitute a Change in Control: (w)
an acquisition directly from the Company, (x) an acquisition by the Company or a
Subsidiary of the Company, (y) an acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary of the
Company, or (z) an acquisition pursuant to a Non-Qualifying Transaction (as
defined in subsection (iii) below); or

 

(iii)                               the consummation of a reorganization,
merger, consolidation, statutory share exchange or similar form of corporate
transaction involving the Company or a Subsidiary (a “Reorganization”), or the
sale or other disposition of all or substantially all of the Company’s assets (a
“Sale”) or the acquisition of assets or stock of another corporation or other
entity (an “Acquisition”), unless immediately following such Reorganization,
Sale or Acquisition, all or substantially all of the individuals and entities
who were the beneficial owners, respectively, of the outstanding Company Common
Stock and outstanding Company Voting Securities immediately prior to such
Reorganization, Sale or Acquisition beneficially own, directly or indirectly,
more than 50% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the entity
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Entity”) in substantially the
same proportions as their ownership, immediately prior to such Reorganization,
Sale or Acquisition, of the outstanding Company Common Stock and the outstanding
Company Voting Securities, as the case may be (any Reorganization, Sale or
Acquisition which satisfies such criterion shall be deemed to be a
“Non-Qualifying Transaction”); or

 

(iv)                              approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, for any Awards that constitute a nonqualified
deferred compensation plan within the meaning of Section 409A(d) of the Code and
provide for an accelerated payment in connection with a Change in Control,
Change in Control shall have the same meaning as set forth in any regulations,
revenue procedure, revenue rulings or other pronouncements issued by the
Secretary of the United States Treasury pursuant to Section 409A of the Code,
applicable to such plans.

 

3

--------------------------------------------------------------------------------


 

(g)                     “Code” means the Internal Revenue Code of 1986, as
amended from time to time, and includes a reference to the underlying final
regulations.

 

(h)                     “Committee” means the committee of the Board described
in Article 4.

 

(i)                         “Company” means Family Dollar Stores, Inc., a
Delaware corporation, or any successor corporation.

 

(j)                         “Covered Employee” means a “covered employee” as
defined in Code Section 162(m)(3).

 

(k)                      “Deferred Stock Unit” means a right granted to a
Participant under Article 11.

 

(l)                         “Director” means any individual who is a member of
the Board.

 

(m)                   “Disability” or “Disabled” has the same meaning as
provided in any long-term disability plan or policy maintained by the Company or
if applicable, most recently maintained, by the Company or if applicable, an
Affiliate (whether or not the Participant actually participates or receives
disability benefits under such plan or policy); provided, however, that in no
event shall a Participant be deemed Disabled for purposes of the Plan within the
six-month period beginning on the date the Participant commences employment with
the Company or an Affiliate.  If the determination of Disability relates to an
Incentive Stock Option, or a Stock Appreciation Right issued in tandem with an
Incentive Stock Option, Disability means “permanent and total disability” as
defined in Section 22(e)(3) of the Code.  In the event of a dispute, the
determination whether a Participant is Disabled will be made by the Committee
and may be supported by the advice of a physician competent in the area to which
such Disability relates.  Notwithstanding the foregoing, for any Awards that
constitute a nonqualified deferred compensation plan within the meaning of
Section 409A(d) of the Code and provide for an accelerated payment in connection
with any Disability, Disability shall have the same meaning as set forth in any
regulations, revenue procedure, revenue rulings or other pronouncements issued
by the Secretary of the United States Treasury pursuant to Section 409A of the
Code, applicable to such plans.

 

(n)                     “Dividend Equivalent” means a right granted to a
Participant under Article 12.

 

(o)                     “Effective Date” has the meaning assigned such term in
Section 3.1.

 

(p)                     “Eligible Individual” means an employee, officer,
consultant or

 

4

--------------------------------------------------------------------------------


 

director of the Company or any Affiliate.

 

(q)                     “Exchange” means the New York Stock Exchange or any
other national securities exchange on which the Stock may from time to time be
listed or traded.

 

(r)                        “Fair Market Value”, on any date, means (i) if the
Stock is listed on the New York Stock Exchange or another national securities
exchange or is traded over the Nasdaq National Market, the average of the
highest price and lowest price at which the Stock is sold regular way on such
exchange or over such system on such date or, in the absence of reported sales
on such date, on the immediately preceding date on which sales were reported, or
(ii) if the Stock is not listed on any securities exchange or traded over the
Nasdaq National Market, the mean between the bid and offered prices as quoted by
Nasdaq for such date, provided that if it is determined that the fair market
value is not properly reflected by such Nasdaq quotations, Fair Market Value
will be determined in compliance with Sections 162(m) and 409A of the Code, to
the extent applicable, by such other method as the Committee determines in good
faith to be reasonable.

 

(s)                      “Good Reason” has the meaning assigned such term in the
employment, severance or similar agreement, if any, between a Participant and
the Company or an Affiliate, provided, however that if there is no such
employment, severance or similar agreement in which such term is defined, and
unless otherwise defined in the applicable Award Certificate, “Good Reason”
shall mean any of the following acts by the Company or an Affiliate, without the
consent of the Participant (in each case, other than an isolated, insubstantial
and inadvertent action not taken in bad faith and which is remedied by the
Company or the Affiliate promptly after receipt of notice thereof given by the
Participant): (i) a reduction by the Company or an Affiliate in the
Participant’s base salary, (ii) a material reduction in the Participant’s
position, duties and responsibilities, assignment to duties inconsistent with
such position or material adverse change in reporting relationships, (iii) with
respect to a Participant who is stationed at the Company’s headquarters in
Charlotte, North Carolina, or in Matthews, North Carolina, the Company or an
Affiliate requiring the Participant, without his or her consent, to be based at
any office or location more than 35 miles from the location at which the
Participant was stationed immediately prior to a Change in Control, or (iv) the
continuing material breach by the Company or an Affiliate of any employment
agreement between the Participant and the Company or an Affiliate after the
expiration of any applicable period for cure.

 

(t)                        “Grant Date” of an Award means the first date on
which all necessary corporate action has been taken to approve the grant of the
Award as provided in the Plan, or such later date as is determined and specified
as part of that authorization process.

 

5

--------------------------------------------------------------------------------


 

(u)                     “Incentive Stock Option” means an Option that is
intended to be an incentive stock option and meets the requirements of
Section 422 of the Code or any successor provision thereto.

 

(v)                     “Insider” means an individual who is, on the relevant
date, an officer, director or ten percent (10%) beneficial owner of any class of
the Company’s equity securities that is registered pursuant to Section 12 of the
1934 Act, all as defined under Section 16 of the 1934 Act and the
rules thereunder.

 

(w)                   “Nonstatutory Stock Option” means an Option that is not an
Incentive Stock Option.

 

(x)                       “Option” means a right granted to a Participant under
Article 7 of the Plan to purchase Stock at a specified price during specified
time periods.  An Option may be either an Incentive Stock Option or a
Nonstatutory Stock Option.

 

(y)                     “Other Stock-Based Award” means a right, granted to a
Participant under Article 13, that relates to or is valued by reference to Stock
or other Awards relating to Stock.

 

(z)                       “Parent” means a corporation, limited liability
company, partnership or other entity which owns or beneficially owns a majority
of the outstanding voting stock or voting power of the Company. Notwithstanding
the above, with respect to an Incentive Stock Option, Parent shall have the
meaning set forth in Section 424(e) of the Code.

 

(aa)                “Participant” means an Eligible Individual who has been
granted an Award under the Plan; provided that in the case of the death of a
Participant, the term “Participant” refers to a beneficiary designated pursuant
to Section 15.5 or the legal guardian or other legal representative acting in a
fiduciary capacity on behalf of the Participant under applicable state law.

 

(bb)              “Performance Award” means Performance Shares, Performance
Units or Performance-Based Cash Awards granted pursuant to Article 9.

 

(cc)                “Performance-Based Cash Award” means a right granted to a
Participant under Article 9 to a cash award to be paid upon achievement of such
performance goals as the Committee establishes with regard to such Award.

 

(dd)              “Performance Share” means any right granted to a Participant
under Article 9 to a share to be valued by reference to a designated number of
Shares to be paid upon achievement of such performance goals as the Committee
establishes with regard to such Performance Share.

 

6

--------------------------------------------------------------------------------


 

(ee)                “Performance Unit” means a right granted to a Participant
under Article 9 to a unit valued by reference to a designated amount of cash or
property other than Shares, to be paid to the Participant in cash or in kind
upon achievement of such performance goals as the Committee establishes with
regard to such Performance Unit.

 

(ff)                    “Person” means any individual, entity or group, within
the meaning of Section 3(a)(9) of the 1934 Act and as used in
Section 13(d)(3) or 14(d)(2) of the 1934 Act.

 

(gg)              “Plan” means this Family Dollar Stores, Inc. 2006 Incentive
Plan, as amended or supplemented from time to time.

 

(hh)              “Qualified Performance-Based Award” means, with respect to a
Covered Employee, an Award granted to an officer of the Company that is either
(i) intended to qualify for the Section 162(m) Exemption and is made subject to
performance goals based on Qualified Business Criteria as set forth in
Section 14.2, or (ii) an Option or SAR having an exercise price equal to or
greater than the Fair Market Value of the underlying Stock as of the Grant Date.

 

(ii)                      “Qualified Business Criteria” means one or more of the
Business Criteria listed in Section 14.2 upon which performance goals for
certain Qualified Performance-Based Awards may be established by the Committee.

 

(jj)                      “Restricted Stock Award” means Stock granted to a
Participant under Article 10 that is subject to certain restrictions and to risk
of forfeiture.

 

(kk)                “Restricted Stock Unit Award” means the right granted to a
Participant under Article 10 to receive Shares (or the equivalent value in cash
or other property) in the future, which right is subject to certain restrictions
and to risk of forfeiture.

 

(ll)                      “Retirement” means a Participant’s voluntary
termination of employment or consultancy at or after having attained age sixty
(60) with at least ten (10) years of service with the Company or an Affiliate,
or such earlier retirement date as may be approved by the Committee with regard
to such Participant.  With respect to a Participant’s termination of service as
a Director, Retirement means the failure to stand for reelection or other
retirement as a Director after a Participant has attained age sixty-five (65) or
such earlier retirement date as may be approved by the Committee with regard to
such Participant.

 

(mm)          “Section 162(m) Exemption” means the exemption from the limitation
on deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code or any successor provision thereto.

 

7

--------------------------------------------------------------------------------


 

(nn)              “Shares” means shares of the Company’s Stock.  If there has
been an adjustment or substitution pursuant to Section 16.1, the term “Shares”
shall also include any shares of stock or other securities that are substituted
for Shares or into which Shares are adjusted pursuant to Section 16.1.

 

(oo)              “Stock” means the $0.10 par value common stock of the Company
and such other securities of the Company as may be substituted for Stock
pursuant to Article 16.

 

(pp)              “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Article 8 to receive a payment equal to the difference between
the Fair Market Value of a Share as of the date of exercise of the SAR over the
grant price of the SAR, all as determined pursuant to Article 8.

 

(qq)              “Subsidiary” means any corporation, limited liability company,
partnership or other entity of which a majority of the outstanding voting stock
or voting power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.

 

(rr)                    “1933 Act” means the Securities Act of 1933, as amended
from time to time.

 

(ss)                “1934 Act” means the Securities Exchange Act of 1934, as
amended from time to time.

 

ARTICLE 3

EFFECTIVE TERM OF PLAN

 

3.1.                              EFFECTIVE DATE.  The Plan shall be effective
as of the date it is approved by the stockholders of the Company (the “Effective
Date”).  Upon the Effective Date, no further grants shall be made under the
Company’s 1989 Non-Qualified Stock Option Plan.  No further grants may be made
under this Plan after the 10th anniversary of the Effective Date.

 

ARTICLE 4

ADMINISTRATION

 

4.1.                              COMMITTEE.  The Plan shall be administered by
a Committee appointed by the Board (consisting of at least two members) or, at
the discretion of the Board from time to time, the Plan may be administered by
the Board.  Unless otherwise designated by the Board, the Compensation Committee
of the Board shall serve as the Committee administering the Plan; provided,
however, that (i) with respect to Awards to any Insiders, the Committee shall
consist of all of the members of the Compensation Committee who are
“non-employee directors” within the meaning of Rule 16b-3 adopted under the 1934
Act, and (ii) with respect to Awards intended to constitute Qualified
Performance-Based

 

8

--------------------------------------------------------------------------------


 

Awards, the Committee shall consist of all of the members of the Compensation
Committee who are “outside directors” within the meaning of Section 162(m) of
the Code.  For purposes of this Plan, Committee may also mean any individual or
committee of individuals (who need not be Directors) that the Compensation
Committee may appoint from time to time to administer the Plan with respect to
Awards to Eligible Individuals who are not Insiders or Covered Employees, in
accordance with and subject to the requirements of Section 4.3.  The Board may
reserve to itself any or all of the authority and responsibility of the
Committee under the Plan or may act as administrator of the Plan for any and all
purposes.  To the extent the Board has reserved any authority and responsibility
or during any time that the Board is acting as administrator of the Plan, it
shall have all the powers of the Committee hereunder, and any reference herein
to the Committee (other than in this Section 4.1) shall include the Board.  To
the extent any action of the Board under the Plan conflicts with actions taken
by the Committee, the actions of the Board shall control.

 

4.2.                              ACTION AND INTERPRETATIONS BY THE COMMITTEE. 
For purposes of administering the Plan, the Committee may from time to time
adopt rules, regulations, guidelines and procedures for carrying out the
provisions and purposes of the Plan and make such other determinations, not
inconsistent with the Plan, as the Committee may deem appropriate.  The
Committee’s interpretation of the Plan, any Awards granted under the Plan, any
Award Certificate and all decisions and determinations by the Committee with
respect to the Plan are final, binding, and conclusive on all parties.  Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Affiliate, the Company’s or an Affiliate’s
independent certified public accountants, Company counsel or any executive
compensation consultant or other professional retained by the Company to assist
in the administration of the Plan.

 

4.3.                              AUTHORITY OF COMMITTEE.  Except as provided
below, the Committee has the exclusive power, authority and discretion to:

 

(a)                                  Grant Awards;

 

(b)                                 Designate Participants;

 

(c)                                  Determine the type or types of Awards to be
granted to each Participant;

 

(d)                                 Determine the number of Awards to be granted
and the number of Shares or dollar amount to which an Award will relate;

 

(e)                                  Determine the terms and conditions (not
inconsistent with the terms of this Plan) of any Award granted under the Plan,
including but not limited to, the exercise price, grant price, or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on

 

9

--------------------------------------------------------------------------------


 

the exercisability of an Award, and accelerations or waivers thereof, based in
each case on such considerations as the Committee in its sole discretion
determines;

 

(f)                                    Determine whether, to what extent, and
under what circumstances an Award may be settled in, or the exercise price of an
Award may be paid in, cash, Stock, other Awards, or other property, or an Award
may be canceled, forfeited, or surrendered;

 

(g)                                 Prescribe the form of each Award
Certificate, which need not be identical for each Participant;

 

(h)                                 Decide all other matters that must be
determined in connection with an Award;

 

(i)                                     Establish, adopt or revise any rules,
regulations, guidelines or procedures as it may deem necessary or advisable to
administer the Plan;

 

(j)                                     Make all other decisions and
determinations that may be required under the Plan or as the Committee deems
necessary or advisable to administer the Plan;

 

(k)                                  Amend the Plan or any Award Certificate as
provided herein;

 

(l)                                     Adopt such modifications, procedures,
and subplans as may be necessary or desirable to comply with provisions of the
laws of non-U.S. jurisdictions in which the Company or any Affiliate may
operate, in order to assure the viability of the benefits of Awards granted to
participants located in such other jurisdictions and to meet the objectives of
the Plan; and

 

(m)                               Appoint and compensate agents, counsel,
auditors or other specialists to aid it in the discharge of its duties.

 

Notwithstanding the above, to the extent permitted by applicable law, the
Committee may delegate its authority as identified herein to any individual or
committee of individuals (who need not be Directors), including without
limitation the authority to make Awards to Eligible Individuals who are not
Insiders or Covered Employees.  To the extent that the Committee delegates its
authority to make Awards as provided by this Section 4.3, all references in the
Plan to the Committee’s authority to make Awards and determinations with respect
thereto shall be deemed to include the Committee’s delegate.  Any such delegate
shall serve at the pleasure of, and may be removed at any time by, the
Committee.

 

4.4.                              AWARD CERTIFICATES.  Each Award shall be
evidenced by an Award Certificate.  Each Award Certificate shall include such
provisions, not inconsistent with the Plan, as may be specified by the
Committee.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 5

SHARES SUBJECT TO THE PLAN

 

5.1.                              NUMBER OF SHARES .  Subject to adjustment as
provided in Sections 5.2 and 16.1, the aggregate number of Shares reserved and
available for issuance pursuant to Awards granted under the Plan shall be
(i) Twelve Million (12,000,000) Shares, plus (ii) any Shares covered by an award
made under the Company’s 1989 Non-Qualified Stock Option Plan prior to the
Effective Date that is canceled, terminates, expires, forfeits or lapses for any
reason after the Effective Date.

 

5.2.                              SHARE COUNTING.

 

(a)                                  To the extent that an Award is canceled,
terminates, expires, is forfeited or lapses for any reason, any unissued Shares
from such Award will again be available for issuance pursuant to Awards granted
under the Plan.

 

(b)                                 Shares subject to Awards settled in cash
will again be available for issuance pursuant to Awards granted under the Plan.

 

(c)                                  Substitute Awards granted pursuant to
Section 15.11 of the Plan shall not count against the Shares otherwise available
for issuance under the Plan under Section 5.1.

 

5.3.                              SOURCE OF SHARES.  Any Stock distributed
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Stock, treasury Stock or Stock purchased on the open market, all as
determined by the Chief Financial Officer of the Company (or the Chief Financial
Officer’s designee) from time to time, unless otherwise determined by the
Committee.

 

5.4.                              LIMITATIONS ON AWARDS.  Notwithstanding any
provision in the Plan to the contrary (but subject to adjustment as provided in
Section 16.1):

 

(a)                                  The maximum number of Shares that may be
issued upon exercise of Incentive Stock Options granted under the Plan shall be
1,000,000.

 

(b)                                 The maximum number of Shares with respect to
one or more Options, SARs, Restricted Stock, Restricted Stock Units, Deferred
Stock Units, Performance Shares or other Stock-Based Awards that may be granted
during any one calendar year under the Plan to any one Participant shall be
500,000.

 

(d)                                 The aggregate dollar value of any
Performance-Based Cash Award or other cash-based award that may be paid to any
one Participant during any one calendar year under the Plan shall be $1,000,000.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 6

ELIGIBILITY

 

6.1.                              GENERAL.  Awards may be granted only to
Eligible Individuals, except as limited for Incentive Stock Options under
Section 7.2(g).

 

ARTICLE 7

STOCK OPTIONS

 

7.1.                              GENERAL.  The Committee is authorized to grant
Options to Participants on the following terms and conditions:

 

(a)                                  EXERCISE PRICE.  The exercise price per
Share under an Option shall be determined by the Committee; provided, however,
that the exercise price of an Option (other than an Option issued as a
substitute Award pursuant to Section 15.11) shall not be less than the Fair
Market Value as of the Grant Date.

 

(b)                                 TIME AND CONDITIONS OF EXERCISE.  The
Committee shall determine the time or times at which an Option may be exercised
in whole or in part, subject to Section 7.1(d).  The Committee shall also
determine the performance or other conditions, if any, that must be satisfied
before all or part of an Option may be exercised or vested.

 

(c)                                  PAYMENT.  Options shall be exercised by the
delivery of a notice of exercise to the Company, setting forth the number of
Shares with respect to which the Option is to be exercised, accompanied by full
payment for the Shares.  To be effective, notice of exercise must be made in
accordance with procedures established by the Company from time to time.

 

The Option price due upon exercise of any Option shall be payable to the Company
in full either: (i) in cash or its equivalent, or (ii) by tendering previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the total Option price (provided that the Shares which are tendered
must have been held by the Participant for at least six (6) months prior to
their tender to satisfy the Option price unless such Shares had been acquired by
the Participant on the open market), or (iii) by a combination of (i) and (ii).

 

As soon as practicable after notification of exercise and full payment, the
Company shall deliver the Shares to the Participant in an appropriate amount
based upon the number of Shares purchased under the Option(s).

 

Notwithstanding the foregoing, the Committee also may allow (A) cashless
exercises as permitted under Federal Reserve Board’s Regulation T, subject
to applicable securities law restrictions, or (B) exercises by any other means
which the Committee determines to be consistent with the Plan’s purpose and
applicable law.

 

(d)                                 EXERCISE TERM.  In no event may any Option
be exercisable

 

12

--------------------------------------------------------------------------------


 

for more than ten years from the Grant Date.

 

7.2.                              INCENTIVE STOCK OPTIONS.  The terms of any
Incentive Stock Options granted under the Plan must comply with the following
additional rules:

 

(a)                                  EXERCISE PRICE.  The exercise price of an
Incentive Stock Option shall not be less than the Fair Market Value as of the
Grant Date.

 

(b)                                 LAPSE OF OPTION.  Subject to any earlier
termination provision contained in the Award Certificate, an Incentive Stock
Option shall lapse upon the earliest of the following circumstances; provided,
however, that the Committee may, prior to the lapse of the Incentive Stock
Option under the circumstances described in subsections (3), (4) or (5) below,
provide in writing that the Option will extend until a later date, but if an
Option is so extended and is exercised after the dates specified in subsections
(3) and (4) below, it will automatically become a Nonstatutory Stock Option:

 

(1)                                  The expiration date set forth in the Award
Certificate.

 

(2)                                  The tenth anniversary of the Grant Date.

 

(3)                                  Three months after termination of the
Participant’s employment with the Company and its Affiliates for any reason
other than the Participant’s Disability or death.

 

(4)                                  One year after termination of the
Participant’s employment with the Company and its Affiliates by reason of the
Participant’s Disability.

 

(5)                                  One year after the Participant’s death if
the Participant dies while employed, or during the three-month period described
in paragraph (3) or during the one-year period described in paragraph (4) and
before the Option otherwise lapses.

 

Unless the exercisability of the Incentive Stock Option is accelerated as
provided in Article 15, if a Participant exercises an Option after termination
of employment, the Option may be exercised only with respect to the Shares that
were otherwise vested on the Participant’s termination of employment.  Upon the
Participant’s death, any exercisable Incentive Stock Options may be exercised by
the Participant’s beneficiary, determined in accordance with Section 15.5.

 

(c)                                  INDIVIDUAL DOLLAR LIMITATION.  The
aggregate Fair Market Value (determined as of the Grant Date) of all Shares with
respect to which Incentive Stock Options (under all plans maintained by the
Company) are first exercisable by a Participant in any calendar year may not
exceed $100,000.00.

 

13

--------------------------------------------------------------------------------


 

(d)                                 TEN PERCENT OWNERS.  No Incentive Stock
Option shall be granted to any individual who, at the Grant Date, in accordance
with Section 424(d) of the Code, owns stock possessing more than ten percent of
the total combined voting power of all classes of stock of the Company or any
Parent or Subsidiary unless the exercise price per share of such Option is at
least 110% of the Fair Market Value per Share at the Grant Date and the Option
expires no later than five years after the Grant Date.

 

(e)                                  EXPIRATION OF AUTHORITY TO GRANT INCENTIVE
STOCK OPTIONS.  No Incentive Stock Option may be granted pursuant to the Plan
after the day immediately prior to the tenth anniversary of the Effective Date
of the Plan, or the termination of the Plan, if earlier.

 

(f)                                    RIGHT TO EXERCISE.  During a
Participant’s lifetime, an Incentive Stock Option may be exercised only by the
Participant or, in the case of the Participant’s Disability, by the
Participant’s guardian or legal representative.

 

(g)                                 ELIGIBLE GRANTEES.  The Committee may not
grant an Incentive Stock Option to a person who is not at the Grant Date an
employee of the Company or a Parent or Subsidiary.

 

ARTICLE 8

STOCK APPRECIATION RIGHTS

 

8.1.                              GRANT OF STOCK APPRECIATION RIGHTS.  The
Committee is authorized to grant Stock Appreciation Rights to Participants on
the following terms and conditions:

 

(a)                                  RIGHT TO PAYMENT.  Upon the exercise of a
Stock Appreciation Right, the Participant to whom it is granted, has the right,
to receive upon exercise, at the Committee’s election, either a payment in cash
or Shares, equal to the excess, if any, of:

 

(1)                                        The Fair Market Value of one Share on
the date of exercise; over

 

(2)                                        The base value of the Stock
Appreciation Right as determined by the Committee, which shall not be less than
the Fair Market Value of one Share on the Grant Date (other than an SAR issued
as a substitute Award pursuant to Section 15.11 or unless the SAR is granted in
tandem with an Option after the Grant Date of the Option, in which case, to the
extent permitted under Section 409A of the Code and the regulations promulgated
thereunder, the base price of the SAR may equal the exercise price of the
related Option even if less than the Fair Market Value of one Share on the Grant
Date of the SAR).

 

14

--------------------------------------------------------------------------------


 

(b)                                 OTHER TERMS.  The terms, methods of
exercise, methods of settlement, form of consideration payable in settlement,
and any other terms and conditions of any Stock Appreciation Right shall be
determined by the Committee.  With respect to a Stock Appreciation Right, the
number of shares to be counted against the share pool in Section 5.1 above shall
be the number of net shares with respect to which the award is granted.

 

ARTICLE 9

PERFORMANCE AWARDS

 

9.1.                              GRANT OF PERFORMANCE AWARDS.  The Committee is
authorized to grant Performance Shares, Performance Units or Performance-Based
Cash Awards to Participants on such terms and conditions as may be selected by
the Committee.

 

9.2.                              PERFORMANCE GOALS.  The Committee may
establish performance goals for Performance Awards which may be based on any
criteria selected by the Committee.  Such performance goals may be described in
terms of Company-wide objectives or in terms of objectives that relate to the
performance of the Participant, an Affiliate or a division, region, department
or function within the Company or an Affiliate.  If the Committee determines
that a change in the business, operations, corporate structure or capital
structure of the Company or the manner in which the Company or an Affiliate
conducts its business, or other events or circumstances render performance goals
to be unsuitable, the Committee may modify such performance goals in whole or in
part, as the Committee deems appropriate.  If a Participant is promoted, demoted
or transferred to a different business unit or function during a performance
period, the Committee may determine that the performance goals or performance
period are no longer appropriate and may (i) adjust, change or eliminate the
performance goals or the applicable performance period as it deems appropriate
to make such goals and period comparable to the initial goals and period, or
(ii) make a cash payment to the participant in an amount determined by the
Committee.  The foregoing two sentences shall not apply with respect to a
Performance Award that is intended to be a Qualified Performance-Based Award,
except to the extent the Committee exercises such negative discretion as is
permitted under applicable law for purposes of the Section 162(m) Exemption.

 

9.3.                              RIGHT TO PAYMENT.  The grant of a Performance
Share to a Participant will entitle the Participant to receive at a specified
later time a specified number of Shares, or the equivalent cash value, if the
performance goals established by the Committee are achieved and the other terms
and conditions thereof are satisfied.  The grant of a Performance Unit to a
Participant will entitle the Participant to receive at a specified later time a
specified dollar value, which may be settled in cash or other property,
including Shares, variable under conditions specified in the Award, if the
performance goals in the Award are achieved and the other terms and conditions
thereof are satisfied. The grant of a Performance-Based Cash Award to a
Participant will entitle the Participant to receive at a specified later time a
specified dollar value in cash variable

 

15

--------------------------------------------------------------------------------


 

under conditions specified in the Award, if the performance goals in the Award
are achieved and the other terms and conditions thereof are satisfied. The
Committee shall set performance goals and other terms or conditions to payment
of the Performance Awards in its discretion which, depending on the extent to
which they are met, will determine the value of the Performance Awards that will
be paid to the Participant.

 

9.4.                              OTHER TERMS.  The terms, methods of exercise,
methods of settlement, form of consideration payable in settlement, and any
other terms and conditions of any Performance Awards shall be determined by the
Committee.  For purposes of determining the number of Shares to be used in
payment of a Performance Award denominated in cash but payable in whole or in
part in Shares or Restricted Stock, the number of Shares to be so paid will be
determined by dividing the cash value of the Award to be so paid by the Fair
Market Value of a Share on the date of determination by the Committee of the
amount of the payment under the Award, or, if the Committee so directs, the date
immediately preceding the date the Award is paid.

 

ARTICLE 10

RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS

 

10.1.                        GRANT OF RESTRICTED STOCK AND RESTRICTED STOCK
UNITS.  The Committee is authorized to make Awards of Restricted Stock or
Restricted Stock Units to Participants in such amounts and subject to such terms
and conditions as may be selected by the Committee, subject to Section 5.4.

 

10.2.                        ISSUANCE AND RESTRICTIONS.  Restricted Stock or
Restricted Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, without
limitation, limitations on the right to vote Restricted Stock or the right to
receive dividends on the Restricted Stock or dividend equivalents on the
Restricted Stock Units) covering a period of time specified by the Committee
(the “Restriction Period”).  These restrictions may lapse separately or in
combination at such times, under such circumstances, in such installments, upon
the satisfaction of performance goals or otherwise, as the Committee determines
at the time of the grant of the Award or thereafter.  Except as otherwise
provided in an Award Certificate, the Participant shall have all of the rights
of a stockholder with respect to the Restricted Stock, and the Participant shall
have none of the rights of a stockholder with respect to Restricted Stock Units
until such time as Shares of Stock are paid in settlement of the Restricted
Stock Units.

 

10.3.                        FORFEITURE.  Except as provided in an Award
Certificate or otherwise determined by the Committee at the time of the grant of
the Award or thereafter, immediately after termination of the Participant’s
employment or other service relationship with the Company and its Affiliates
during the applicable Restriction Period or upon failure to satisfy a
performance goal during the applicable Restriction Period, Restricted Stock or
Restricted Stock Units that are at that time subject to restrictions shall be
forfeited.

 

16

--------------------------------------------------------------------------------


 

10.4.                        DELIVERY OF RESTRICTED STOCK.  Shares of Restricted
Stock shall be delivered to the Participant at the time of grant either by
book-entry registration or by delivering to the Participant, or a custodian or
escrow agent (including, without limitation, the Company or one or more of its
employees) designated by the Committee, a stock certificate or certificates
registered in the name of the Participant.  If physical certificates
representing shares of Restricted Stock are registered in the name of the
Participant, such certificates must bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock.

 

ARTICLE 11

DEFERRED STOCK UNITS

 

11.1.                        GRANT OF DEFERRED STOCK UNITS.  The Committee is
authorized to grant Deferred Stock Units to Participants subject to such terms
and conditions as may be selected by the Committee.  Deferred Stock Units shall
entitle the Participant to receive Shares of Stock (or the equivalent value in
cash or other property if so determined by the Committee) at a future time as
determined by the Committee, or as determined by the Participant within
guidelines established by the Committee in the case of voluntary deferral
elections.

 

ARTICLE 12

DIVIDEND AND INTEREST EQUIVALENTS

 

12.1.                        GRANT OF DIVIDEND EQUIVALENTS.  The Committee is
authorized to grant Dividend Equivalents to Participants subject to such terms
and conditions as may be selected by the Committee.  Dividend Equivalents shall
entitle the Participant to receive payments equal in value to the cash dividends
that would have been paid with respect to all or a portion of the number of
Shares subject to any Award, if such Shares had been outstanding, as determined
by the Committee.  The Committee may provide that Dividend Equivalents be paid
or distributed when accrued or be deemed to have been reinvested in additional
Shares or units equivalent to Shares, or otherwise reinvested.

 

12.2                           GRANT OF INTEREST EQUIVALENTS.  The Committee is
authorized to grant Interest Equivalents to Participants subject to such terms
and conditions as may be selected by the Committee.  Interest Equivalents shall
entitle the Participant to receive payments equal to a stated rate of return on
the value of an outstanding Award, as determined by the Committee.  The
Committee may provide that Interest Equivalents be paid or distributed when
accrued or be deemed to have been reinvested in additional Shares or units
equivalent to Shares, or otherwise reinvested.

 

ARTICLE 13

STOCK OR OTHER STOCK-BASED AWARDS

 

13.1.                        GRANT OF STOCK OR OTHER STOCK-BASED AWARDS.  The
Committee is authorized, subject to limitations under applicable law, to grant
to Participants such other Awards that are payable in, valued in whole or in
part by

 

17

--------------------------------------------------------------------------------


 

reference to, or otherwise based on or related to Shares or other property, as
deemed by the Committee to be consistent with the purposes of the Plan,
including without limitation Shares awarded purely as a “bonus” and not subject
to any restrictions or conditions, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Shares, and Awards valued by
reference to book value of Shares or the value of securities of or the
performance of specified Parents or Affiliates (“Other Stock-Based Awards”). 
Such Other Stock-Based Awards shall also be available as a form of payment in
the settlement of other Awards granted under the Plan.  The Committee shall
determine the terms and conditions of such Other Stock-Based Awards.

 

ARTICLE 14

QUALIFIED PERFORMANCE-BASED AWARDS

 

14.1.                        OPTIONS AND STOCK APPRECIATION RIGHTS.  The
provisions of the Plan are intended to ensure that all Options and Stock
Appreciation Rights granted hereunder to any Covered Employee shall qualify for
the Section 162(m) Exemption.

 

14.2.                        OTHER AWARDS.  When granting an Award other than an
Option or a Stock Appreciation Right, the Committee may designate such Award as
a Qualified Performance-Based Award, based upon a determination that the
recipient is or may be a Covered Employee with respect to such Award, and the
Committee wishes such Award to qualify for the Section 162(m) Exemption.  If an
Award is so designated, the Committee shall establish performance goals for such
Award within the time period prescribed by Section 162(m) of the Code based on
one or more of the following Qualified Business Criteria, which may be expressed
in terms of Company-wide objectives or in terms of objectives that relate to the
performance of an Affiliate or a division, region, department, function or
combination thereof within the Company or an Affiliate:

 

• Revenue

• Sales

• Profit (net profit, gross profit, operating profit, economic profit, profit
margins or other corporate profit measures)

• Earnings on a pre-tax or post-tax basis (EBIT, EBITDA, earnings per share,
earnings growth or other corporate earnings measures)

• Net income (before or after taxes, operating income or other income measures)

• Cash (cash flow, cash generation or other cash measures)

• Stock price or performance

• Total stockholder return (stock price appreciation plus reinvested dividends
divided by beginning share price or other measures of return)

• Financial return measures (including, but not limited to, dividends, return on
assets, capital, equity, or sales, and cash flow return on assets, capital,
equity, or sales);

• Market share measures

 

18

--------------------------------------------------------------------------------


 

• Improvements in capital structure

• Expenses (operating expense, expense management, expense ratio, expense
efficiency ratios or other expense measures)

• Business expansion or consolidation (acquisitions and divestitures)

• Internal rate of return or increase in net present value

• Working capital targets relating to inventory and/or accounts receivable

• Planning accuracy (as measured by comparing planned results to actual results)

• Productivity improvement

• Inventory measures (turns, reduction, shrink)

• Customer relations (count, frequency, size of basket, attitude)

• Compliance goals (employee turnover, social goals, diversity goals, safety
programs, regulatory or legal compliance)

• Goals relating to business expansion, acquisitions and divestitures.

 

Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms, in percentages, or in terms of growth from
period to period or growth rates over time, as well as measured relative to an
established or specially-created performance index of Company competitors or
peers.  Any member of a specially-created performance index that undergoes a
corporate event or transaction of a kind described in Article 16 or that files a
petition for bankruptcy during a measurement period shall be disregarded from
and after such event, unless the Committee determines not to disregard such
entity or to make some other adjustment to measuring the performance index and
the effect of such Committee determination is to reduce the amount payable under
any affected Qualified Performance-Based Award.  Performance goals need not be
based upon an increase or positive result under a business criterion and could
include, for example, the maintenance of the status quo or the limitation of
economic losses (measured, in each case, by reference to a specific business
criterion).  Notwithstanding anything herein to the contrary, the Committee may
exercise, with respect to such Qualified Business Criteria and related
performance goals, such negative discretion as is permitted under applicable law
for purposes of the Section 162(m) Exemption.

 

14.3.                        PERFORMANCE GOALS.  Each Qualified
Performance-Based Award (other than a market-priced Option or SAR) shall be
earned, vested and payable (as applicable) only upon the achievement of
performance goals established by the Committee based upon one or more of the
Qualified Business Criteria, together with the satisfaction of any other
conditions, such as continued employment, as the Committee may determine to be
appropriate; provided, however, that the Committee may provide, either in
connection with the grant thereof or by amendment thereafter, that achievement
of such performance goals will be waived upon the death or Disability of the
Participant, or upon a Change in Control. Performance periods established by the
Committee for any such Qualified Performance-Based Award may be as short as
three months and may be any longer period.  In addition, the Committee may
reserve the right, in connection with

 

19

--------------------------------------------------------------------------------


 

the grant of a Qualified Performance-Based Award, to exercise negative
discretion to determine that the portion of such Award actually earned, vested
and/or payable (as applicable) shall be less than the portion that would be
earned, vested and/or payable based solely upon application of the applicable
performance goals.

 

14.4.                        INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE
CRITERIA.  The Committee may determine prospectively, at the time that goals
under this Article 14 are established, whether or not to adjust any such goals
during or after the fiscal year period to take into consideration and/or
mitigate the unbudgeted impact of unusual or non-recurring gains and losses,
accounting changes, acquisitions, dispositions, divestitures, and/or
“extraordinary items” within the meaning of generally accepted accounting
principles (“non-recurring items”), or if such non-recurring items were not
foreseen or were not quantifiable at the time such goals were established, upon
the occurrence of such non-recurring items, including any of the following that
occur during a fiscal year period: (a) asset write-downs or impairment charges;
(b) litigation or claim costs, judgments or settlements; (c) the effect of
changes in tax laws, accounting principles or other laws or provisions affecting
reported results; (d) restatements occurring as a result of errors that arise
from events other than fraud or failures in performance; (e) accruals for
reorganization and restructuring programs; (f) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year; (g) acquisitions or divestitures; and (h) foreign exchange
gains and losses.

 

14.5.                        CERTIFICATION OF PERFORMANCE GOALS.  Any payment of
a Qualified Performance-Based Award granted with performance goals pursuant to
Section 14.3 above shall be conditioned on the written certification of the
Committee in each case that the performance goals and any other material
conditions were satisfied.  Except as specifically provided in Section 14.3, no
Qualified Performance-Based Award held by a Covered Employee or by an employee
who in the reasonable judgment of the Committee may be a Covered Employee on the
date of payment, may be amended, nor may the Committee exercise any
discretionary authority it may otherwise have under the Plan with respect to a
Qualified Performance-Based Award under the Plan, in any manner to waive the
achievement of the applicable performance goal based on Qualified Business
Criteria or to increase the amount payable pursuant thereto or the value
thereof, or otherwise in a manner that would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption.

 

20

--------------------------------------------------------------------------------


 

ARTICLE 15

PROVISIONS APPLICABLE TO AWARDS

 

15.1.                        STAND-ALONE AND TANDEM AWARDS.  Awards granted
under the Plan may, in the discretion of the Committee, be granted either alone
or in addition to, in tandem with, any other Award granted under the Plan. 
Subject to Section 17.2, Awards granted in addition to or in tandem with other
Awards may be granted either at the same time as or at a different time from the
grant of such other Awards.

 

15.2.                        TERM OF AWARD.  The term of each Award shall be for
the period as determined by the Committee, provided that in no event shall the
term of any Option or a Stock Appreciation Right exceed a period of ten years
from its Grant Date (or, if Section 7.2(d) applies, five years from its Grant
Date).

 

15.3.                        FORM OF PAYMENT FOR AWARDS.  Subject to the terms
of the Plan and any applicable law (including, but not limited Section 409A of
the Code and the regulations promulgated thereunder) or Award Certificate,
payments or transfers to be made by the Company or an Affiliate on the grant or
exercise of an Award may be made in such form as the Committee determines at or
after the Grant Date, including without limitation, cash, Stock, other Awards,
or other property, or any combination, and may be made in a single payment or
transfer, in installments, or on a deferred basis, in each case determined in
accordance with rules adopted by, and at the discretion of, the Committee.

 

15.4.                        LIMITS ON TRANSFER.  No right or interest of a
Participant in any unexercised or restricted Award may be pledged, encumbered,
or hypothecated to or in favor of any party other than the Company or an
Affiliate, or shall be subject to any lien, obligation, or liability of such
Participant to any other party other than the Company or an Affiliate.  No
unexercised or restricted Award shall be assignable or transferable by a
Participant other than by will or the laws of descent and distribution;
provided, however, that the Committee may (but need not) permit other transfers
where the Committee concludes that such transferability (i) does not result in
accelerated taxation, (ii) does not cause any Option intended to be an Incentive
Stock Option to fail to be described in Code Section 422(b), and (iii) is
otherwise appropriate and desirable, taking into account any factors deemed
relevant, including without limitation, state or federal tax or securities laws
applicable to transferable Awards.  Any purported transfer in violation of this
Section 15.4 shall be null and void.

 

15.5.                        BENEFICIARIES.  Notwithstanding Section 15.4, a
Participant may, in the manner determined by the Committee, designate a
beneficiary to exercise the rights of the Participant and to receive any
distribution with respect to any Award upon the Participant’s death.  A
beneficiary, legal guardian, legal representative, or other person claiming any
rights under the Plan is subject to all terms and conditions of the Plan and any
Award Certificate applicable to the Participant, except to the extent the Plan
and Award Certificate otherwise provide, and to any additional restrictions
deemed necessary or appropriate by the Committee.  If no beneficiary has been
designated or survives the Participant, payment shall be made to the
Participant’s surviving spouse or, in the

 

21

--------------------------------------------------------------------------------


 

absence of a surviving spouse, to the Participant’s estate.  Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Company.

 

15.6.                        STOCK CERTIFICATES.  All Stock issuable under the
Plan is subject to any stop-transfer orders and other restrictions as the
Committee deems necessary or advisable to comply with federal or state
securities laws, rules and regulations and the rules of any national securities
exchange or automated quotation system on which the Stock is listed, quoted, or
traded.  The Committee may place legends on any Stock certificate or issue
instructions to the transfer agent to reference restrictions applicable to the
Stock.

 

15.7.                        EFFECT OF A CHANGE IN CONTROL.  The provisions of
this Section 15.7 shall apply in the case of a Change in Control, unless
otherwise provided in the Award Certificate or any special Plan document or
separate agreement with a Participant governing an Award.

 

(a)                                  Awards not Assumed or Substituted by
Surviving Entity.  Upon the occurrence of a Change in Control, and except with
respect to any Awards assumed by the Surviving Entity or otherwise equitably
converted or substituted in connection with the Change in Control in a manner
approved by the Committee or the Board: (i) outstanding Options, SARs, and other
Awards in the nature of rights that may be exercised shall become fully
exercisable and shall remain exercisable for their full term, (ii) time-based
vesting restrictions on outstanding Awards shall lapse, and (iii) the target
payout opportunities attainable under outstanding performance-based Awards shall
be deemed to have been fully earned as of the effective date of the Change in
Control based upon the greater of:  (A) an assumed achievement of all relevant
performance goals at the “target” level, or (B) the actual level of achievement
of all relevant performance goals against target as of the Company’s fiscal
quarter end preceding the Change in Control, and, in either such case, there
shall be a prorata payout to Participants within thirty (30) days following the
Change in Control based upon the length of time within the performance period
that has elapsed prior to the Change in Control.  Any Awards shall thereafter
continue or lapse in accordance with the other provisions of the Plan and the
Award Certificate.  To the extent that this provision causes Incentive Stock
Options to exceed the dollar limitation set forth in Section 7.2(b), the excess
Options shall be deemed to be Nonstatutory Stock Options.

 

(b)                                 Awards Assumed or Substituted by Surviving
Entity.  With respect to Awards assumed by the Surviving Entity or otherwise
equitably converted or substituted in connection with a Change in Control,
unless the Award Certificate expressly provides otherwise: if within two years
after the effective date of the Change in Control, a Participant’s employment is
terminated without Cause or the Participant resigns for Good Reason, then
(i) all of that Participant’s outstanding Options, SARs and other Awards in the
nature of rights that may be exercised shall become fully exercisable and shall
remain exercisable for their full term, (ii)

 

22

--------------------------------------------------------------------------------


 

all time-based vesting restrictions outstanding Awards shall lapse, and
(iii) the target payout opportunities attainable under all outstanding of that
Participant’s performance-based Awards shall be deemed to have been fully earned
as of the date of termination based upon the greater of: (A) an assumed
achievement of all relevant performance goals at the “target” level, or (B) the
actual level of achievement of all relevant performance goals against target as
of the Company’s fiscal quarter end preceding the Change in Control, and, in
either such case, there shall be a prorata payout to such Participant within
thirty (30) days following the date of termination of employment based upon the
length of time within the performance period that has elapsed prior to the date
of termination of employment.  Any Awards shall thereafter continue or lapse in
accordance with the other provisions of the Plan and the Award Certificate.  To
the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Section 7.2(b), the excess Options shall be
deemed to be Nonstatutory Stock Options.

 

(c) For purposes of Section 15.7 (a) and (b), “target” shall mean the amount of
the performance-based Award initially granted to a Participant as a “target”
amount to be awarded subject to adjustment pursuant to the terms and conditions
of the Award.

 

15.8.                        DISCRETIONARY ACCELERATION.  Regardless of whether
an event has occurred as described in Section 15.7 above, and subject to
Article 14 as to Qualified Performance-Based Awards, the Committee may in its
sole discretion at any time determine that, upon the termination of service of a
Participant, or the occurrence of a Change in Control, all or a portion of such
Participant’s Options, SARs and other Awards in the nature of rights that may be
exercised shall become fully or partially exercisable, that all or a part of the
restrictions on all or a portion of the Participant’s outstanding Awards shall
lapse, and/or that any performance-based criteria with respect to any Awards
held by that Participant shall be deemed to be wholly or partially satisfied, in
each case, as of such date as the Committee may, in its sole discretion,
declare.  The Committee may discriminate among Participants and among Awards
granted to a Participant in exercising its discretion pursuant to this
Section 15.8.

 

15.9.                        TERMINATION OF EMPLOYMENT.  The Committee shall be
entitled to make such rules, regulations, and determinations as it deems
appropriate under this Plan in respect of any leave of absence taken by an
employee or any other change in employment status, such as a change from full
time employment to a consulting relationship, of an employee relative to an
Award. Without limiting the foregoing, the Committee shall be entitled to
determine (i) whether or not any such leave of absence or other change in
employment status, including the receipt of continuing payments provided
pursuant to a written severance or employment agreement, shall constitute a
termination of employment within the meaning of this Plan and (ii) the impact,
if any, of any such leave of absence or other change in employment status on
Awards under this Plan therefore made to any employee who takes such leave of
absence or otherwise changes his or her employment status.  To the extent that
this provision causes Incentive

 

23

--------------------------------------------------------------------------------


 

Stock Options to extend beyond three months from the date a Participant is
deemed to cease to be an employee of the Company, a Parent or Subsidiary for
purposes of Sections 424(e) and 424(f) of the Code, the Options held by such
Participant shall be deemed to be Nonstatutory Stock Options.

 

15.10.                  FORFEITURE EVENTS.  The Committee may specify in an
Award Certificate that the Participant’s rights, payments and benefits with
respect to an Award shall be subject to reduction, cancellation, forfeiture or
recoupment upon the occurrence of certain specified events. Such events may
include, but are not limited to, termination of employment for Cause, violation
of material Company or Affiliate policies, breach of non-competition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company or any Affiliate.

 

15.11.                  SUBSTITUTE AWARDS.  The Committee may grant Awards under
the Plan in substitution for stock and stock-based awards held by employees of
another entity who become employees of the Company or an Affiliate as a result
of a merger or consolidation of the former employing entity with the Company or
an Affiliate or the acquisition by the Company or an Affiliate of property or
stock of the former employing corporation.  The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

 

ARTICLE 16

CHANGES IN CAPITAL STRUCTURE

 

16.1.                        GENERAL.  In the event of a corporate event or
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination or
exchange of shares), the authorization limits under Section 5.1 and 5.4 shall be
adjusted proportionately, and the Committee may adjust the Plan and Awards to
preserve the benefits or potential benefits of the Awards.  Action by the
Committee may include: (i) adjustment of the number and kind of shares which may
be delivered under the Plan; (ii) adjustment of the number and kind of shares
subject to outstanding Awards; (iii) adjustment of the exercise price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable.  In addition, upon the occurrence or in anticipation
of such an event, the Committee may, in its sole discretion, provide (i) that
Awards will be settled in cash rather than Stock, (ii) that Awards will become
immediately vested and exercisable and will expire after a designated period of
time to the extent not then exercised, (iii) that Awards will be assumed by
another party to a transaction or otherwise be equitably converted or
substituted in connection with such transaction, (iv) that outstanding Awards
may be settled by payment in cash or cash equivalents equal to the excess of the
Fair Market Value of the underlying Stock, as of a specified date associated
with the transaction, over the exercise price of the Award, (v) that performance
targets and performance periods for Performance Awards will be modified,
consistent with Code Section 162(m) where applicable, or (vi) any combination

 

24

--------------------------------------------------------------------------------


 

of the foregoing.  The Committee’s determination need not be uniform and may be
different for different Participants whether or not such Participants are
similarly situated.  Without limiting the foregoing, in the event of a
subdivision of the outstanding Stock (stock-split), a declaration of a dividend
payable in Shares, or a combination or consolidation of the outstanding Stock
into a lesser number of Shares, the authorization limits under Section 5.1 and
5.4 shall automatically be adjusted proportionately, and the Shares then subject
to each Award shall automatically be adjusted proportionately without any change
in the aggregate purchase price therefore.  To the extent that any adjustments
made pursuant to this Article 15 cause Incentive Stock Options to cease to
qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.

 

ARTICLE 17

AMENDMENT, MODIFICATION AND TERMINATION

 

17.1.                        AMENDMENT, MODIFICATION AND TERMINATION.

 

(a)                                  The Board or the Committee may, at any time
and from time to time, amend, modify or terminate the Plan without stockholder
approval; provided, however, that if an amendment to the Plan would, in the
reasonable opinion of the Board or the Committee, either (i) materially increase
the number of Shares available under the Plan, (ii) expand the types of awards
under the Plan, (iii) materially expand the class of participants eligible to
participate in the Plan, (iv) materially extend the term of the Plan, or
(v) otherwise constitute a material change requiring stockholder approval under
applicable laws or the applicable listing or other requirements of an Exchange,
then such amendment shall be subject to stockholder approval; and provided,
further, that the Board or Committee may condition any amendment or modification
on the approval of stockholders of the Company for any reason, including by
reason of such approval being necessary or deemed advisable to (i) to comply
with the listing or other requirements of an Exchange, or (ii) to satisfy any
other tax, securities or other applicable laws, policies or regulations.

 

(b)                                 No termination, amendment, or modification
of the Plan shall adversely affect any Award previously granted under the Plan,
without the written consent of the Participant affected thereby.  An outstanding
Award shall not be deemed to be “adversely affected” by a Plan amendment if such
amendment would not reduce or diminish the value of such Award determined as if
the Award had been exercised, vested, cashed in or otherwise settled on the date
of such amendment (with the per-share value of an Option or Stock Appreciation
Right for this purpose being calculated as the excess, if any, of the Fair
Market Value as of the date of such amendment over the exercise price or base
value of such Award).

 

(c)                                  Notwithstanding the foregoing, the Company
reserves the right to amend the Plan or any Award granted under the Plan, by
action of the Board or

 

25

--------------------------------------------------------------------------------


 

the Committee, without the consent of any affected Participant, to the extent
deemed necessary or appropriate for purposes of maintaining compliance with
Section 409A of the Code and the regulations promulgated thereunder.

 

17.2.                        AWARDS PREVIOUSLY GRANTED.  At any time and from
time to time, the Committee may amend, modify or terminate any outstanding Award
without approval of the Participant; provided, however:

 

(a)                                  Subject to the terms of the applicable
Award Certificate, such amendment, modification or termination shall not,
without the Participant’s consent, reduce or diminish the value of such Award
determined as if the Award had been exercised, vested, cashed in or otherwise
settled on the date of such amendment or termination (with the per-share value
of an Option or Stock Appreciation Right for this purpose being calculated as
the excess, if any, of the Fair Market Value as of the date of such amendment or
termination over the exercise or base price of such Award);

 

(b)                                 The original term of an Option may not be
extended without the prior approval of the stockholders of the Company; and

 

(c)                                  Except as otherwise provided in Article 16,
the exercise price of an Option may not be reduced, directly or indirectly,
without the prior approval of the stockholders of the Company.

 

ARTICLE 18

GENERAL PROVISIONS

 

18.1.                        NO RIGHTS TO AWARDS; NON-UNIFORM DETERMINATIONS. 
No Participant or any Eligible Individual shall have any claim to be granted any
Award under the Plan.  Neither the Company, its Affiliates nor the Committee is
obligated to treat Participants or Eligible Individuals uniformly, and
determinations made under the Plan may be made by the Committee selectively
among Eligible Individuals who receive, or are eligible to receive, Awards
(whether or not such Eligible Individuals are similarly situated).

 

18.2.                        NO STOCKHOLDER RIGHTS.  No Award gives a
Participant any of the rights of a stockholder of the Company unless and until
Shares are in fact issued to such Participant in connection with the Award.

 

18.3.                        WITHHOLDING.  The Company or any Affiliate shall
have the authority and the right to deduct or withhold, or require a Participant
to remit to the Company, an amount sufficient to satisfy federal, state, and
local taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to any exercise, lapse of restriction or other taxable
event arising as a result of the Plan or an Award.  If Shares are permitted to
be surrendered to the Company to satisfy tax obligations in excess of the
minimum tax withholding obligation, such Shares must have been held by the
Participant

 

26

--------------------------------------------------------------------------------


 

as fully vested shares for such period of time, if any, as necessary to avoid
the recognition of an expense under generally accepted accounting principles. 
The Company shall have the authority to require a Participant to remit cash to
the Company in lieu of the surrender of Shares for tax withholding obligations
if the surrender of Shares in satisfaction of such withholding obligations would
result in the Company’s recognition of expense under generally accepted
accounting principles.  With respect to withholding required upon any taxable
event under the Plan, the Committee may, at the time the Award is granted or
thereafter, require or permit that any such withholding requirement be
satisfied, in whole or in part, by withholding from the Award Shares having a
Fair Market Value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes.

 

18.4.                        NO RIGHT TO CONTINUED SERVICE.  Nothing in the
Plan, any Award Certificate or any other document or statement made with respect
to the Plan, shall interfere with or limit in any way the right of the Company
or any Affiliate to terminate any Participant’s employment or status as an
officer, director or consultant at any time, nor confer upon any Participant any
right to continue as an employee, officer, director or consultant of the Company
or any Affiliate, whether for the duration of a Participant’s Award or
otherwise.

 

18.5.                        UNFUNDED STATUS OF AWARDS.  The Plan is intended to
be an “unfunded” plan for incentive and deferred compensation.  With respect to
any payments not yet made to a Participant pursuant to an Award, nothing
contained in the Plan or any Award Certificate shall give the Participant any
rights that are greater than those of a general creditor of the Company or any
Affiliate.  This Plan is not intended to be subject to ERISA.

 

18.6.                        RELATIONSHIP TO OTHER BENEFITS.  No payment under
the Plan shall be taken into account in determining any benefits under any
pension, retirement, savings, profit sharing, group insurance, welfare or
benefit plan of the Company or any Affiliate unless specifically provided
otherwise in such other plan.

 

18.7.                        TITLES AND HEADINGS.  The titles and headings of
the Sections in the Plan are for convenience of reference only, and in the event
of any conflict, the text of the Plan, rather than such titles or headings,
shall control.

 

18.8.                        GENDER AND NUMBER.  Except where otherwise
indicated by the context, any masculine term used herein also shall include the
feminine; the plural shall include the singular and the singular shall include
the plural.

 

18.9.                        FRACTIONAL SHARES.  No fractional Shares shall be
issued and the Committee shall determine, in its discretion, whether cash shall
be given in lieu of fractional Shares or whether such fractional Shares shall be
eliminated by rounding up or down.

 

18.10.                  GOVERNMENT AND OTHER REGULATIONS.

 

27

--------------------------------------------------------------------------------


 

(a)                                  Notwithstanding any other provision of the
Plan, no Participant who acquires Shares pursuant to the Plan may, during any
period of time that such Participant is an affiliate of the Company (within the
meaning of the rules and regulations of the Securities and Exchange Commission
under the 1933 Act), sell such Shares, unless such offer and sale is made
(i) pursuant to an effective registration statement under the 1933 Act, which is
current and includes the Shares to be sold, or (ii) pursuant to an appropriate
exemption from the registration requirement of the 1933 Act, such as that set
forth in Rule 144 promulgated under the 1933 Act.

 

(b)                                 Notwithstanding any other provision of the
Plan, if at any time the Committee shall determine that the registration,
listing or qualification of the Shares covered by an Award upon any Exchange or
under any foreign, federal, state or local law or practice, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of such Award or the purchase
or receipt of Shares thereunder, no Shares may be purchased, delivered or
received pursuant to such Award unless and until such registration, listing,
qualification, consent or approval shall have been effected or obtained free of
any condition not acceptable to the Committee.  Any Participant receiving or
purchasing Shares pursuant to an Award shall make such representations and
agreements and furnish such information as the Committee may request to assure
compliance with the foregoing or any other applicable legal requirements.  The
Company shall not be required to issue or deliver any certificate or
certificates for Shares under the Plan prior to the Committee’s determination
that all related requirements have been fulfilled.  The Company shall in no
event be obligated to register any securities pursuant to the 1933 Act or
applicable state or foreign law or to take any other action in order to cause
the issuance and delivery of such certificates to comply with any such law,
regulation or requirement.

 

18.11.                  GOVERNING LAW.  To the extent not governed by federal
law, the Plan and all Award Certificates shall be construed in accordance with
and governed by the laws of the State of Delaware.

 

18.12.                  ADDITIONAL PROVISIONS.  Each Award Certificate may
contain such other terms and conditions as the Committee may determine; provided
that such other terms and conditions are not inconsistent with the provisions of
the Plan.

 

18.13.                  NO LIMITATIONS ON RIGHTS OF COMPANY.  The grant of any
Award shall not in any way affect the right or power of the Company to make
adjustments, reclassification or changes in its capital or business structure or
to merge, consolidate, dissolve, liquidate, sell or transfer all or any part of
its business or assets.  The Plan shall not restrict the authority of the
Company, for proper corporate purposes, to draft or assume awards, other than
under the Plan, to or with respect to any person.  If the Committee so directs,
the Company may issue or transfer Shares to an Affiliate, for such

 

28

--------------------------------------------------------------------------------


 

lawful consideration as the Committee may specify, upon the condition or
understanding that the Affiliate will transfer such Shares to a Participant in
accordance with the terms of an Award granted to such Participant and specified
by the Committee pursuant to the provisions of the Plan.

 

18.14.                  INDEMNIFICATION.  Each person who is or shall have been
a member of the Committee, or of the Board, or an officer of the Company to whom
authority was delegated in accordance with Article 4 shall be indemnified and
held harmless by the Company against and from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan and against and from any
and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf,
unless such loss, cost, liability, or expense is a result of his or her own
willful misconduct or except as expressly provided by statute.  The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
charter or bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

 

18.15.                  FOREIGN PARTICIPANTS.  In order to facilitate the
granting of Awards to Eligible Individuals who are foreign nationals or who are
employed outside of the United States of America, the Committee may provide for
such special terms and conditions, including without limitation substitutes for
Awards, as the Committee may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. The Committee may approve any
supplements to, or amendments, restatements or alternative versions of this Plan
as it may consider necessary or appropriate for the purposes of this
Section 18.16 without thereby affecting the terms of this Plan as in effect for
any other purpose, and the Secretary or other appropriate officer of the Company
may certify any such documents as having been approved and adopted pursuant to
properly delegated authority; provided, that no such supplements, amendments,
restatements or alternative versions shall include any provisions that are
inconsistent with the spirit of this Plan, as then in effect. Participants
subject to the laws of a foreign jurisdiction may request copies of, or the
right to view, any materials that are required to be provided by the Company
pursuant to the laws of such jurisdiction.

 

18.16.                  NOTICE.  Except as otherwise provided in this Plan, any
notice which either the Company or a Participant may be required or permitted to
give shall be in writing and may be delivered personally, by intraoffice mail,
by fax, by electronic mail or other electronic means, or via a postal service,
postage prepaid, to such electronic mail or postal address and directed to such
person as the Company may notify Participants from time to time; and to the
Participant at the Participant’s electronic mail or postal address as shown on
the records of the Company from time to time, or at such other electronic mail

 

29

--------------------------------------------------------------------------------


 

or postal address as the Participant, by notice to the Company, may designate in
writing from time to time.

 

18.17.                  INUREMENT OF RIGHTS AND OBLIGATIONS.  The rights and
obligations under this Plan and any related documents shall inure to the benefit
of, and shall be binding upon, the Company, its successors and assigns, and the
Participants and their beneficiaries.

 

18.18.                  COSTS AND EXPENSES.  Except as otherwise provided
herein, the costs and expenses of administering this Plan shall be borne by the
Company, and shall not be charged to any Award nor to any Participant receiving
an Award. Costs and expenses associated with the redemption or exercise of any
Award under this Plan, including, but not limited to, commissions charged by any
agent of the Company, may be charged to the Participant.

 

18.19.                  COMPLIANCE WITH CODE SECTION 409A.  The Plan is intended
to comply with Code Section 409A.  Notwithstanding any provision of the Plan to
the contrary, the Plan shall be interpreted, operated and administered
consistent with this intent.

 

18.20.                  ARBITRATION.  All claims, disputes and controversies
arising out of or in any way related to this Plan or any Award hereunder,
including any claim, dispute or controversy relating to the validity or
enforceability of this Plan or any Award, shall be resolved by binding
arbitration administered by the American Arbitration Association pursuant to the
Commercial Arbitration Rules of the American Arbitration Association in effect
as of the time that the dispute, claim or controversy is submitted for
resolution.  Arbitration hearings shall be held in Charlotte, North Carolina,
and judgment upon any award may be entered by any court having jurisdiction. 
The costs of arbitration, including the fees and expenses of the arbitrator,
shall be shared equally by the parties unless otherwise required by law or
directed by the arbitrator in his or her award.  Each party shall be responsible
for paying its or his own attorneys’ fees unless the arbitrator orders otherwise
in compliance with governing law.  All aspects of the arbitration process,
including the demand for arbitration, the hearing, and the record of the
proceeding, are confidential and shall not be open to or disclosed to any third
party or the public, unless required by law, including judicial or
administrative process, or in connection with a regulatory inquiry,
investigation or proceeding.

 

30

--------------------------------------------------------------------------------